UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period :	January 1, 2016 — December 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With 2017 under way, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when politics tested markets. Fortunately, market turbulence in the aftermath of key political events was in many cases followed by impressive rebounds, and annual performance in most global financial markets exceeded expectations. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year. Conditions in the bond market have changed given the shift in the potential for inflation. As such, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended December 31, 2016, as well as an outlook for the coming months. As always, thank you for investing with Putnam. Performance summary (as of 12/31/16) Investment objective To earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions Net asset value December 31, 2016 Class IA: $10.15 Class IB: $10.03 Total return at net asset value BofA Bloomberg Merrill Barclays Lynch U.S. U.S. (as of Class IA Class IB Treasury Aggregate S&P 500 Fund’s 12/31/16) shares* shares* Bill Index Bond Index Index target† 1 year 0.93% 0.60% 0.37% 2.65% 11.96% 5.37% 5 years 14.53 13.00 0.72 11.67 98.18 — Annualized 2.75 2.47 0.14 2.23 14.66 5.14 Life 10.29 8.59 0.79 18.42 85.56 — Annualized 1.74 1.46 0.14 3.03 11.52 5.14 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 2, 2011. † Fund’s benchmark plus 5.00%. No information for the target return is provided for periods of less than one year. The S&P 500 Index is an unmanaged index of common stock performance. The BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. The Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Negative weights may result from timing differences between trade and settlement dates of securities, such as TBAs, or by the use of derivatives. Putnam VT Absolute Return 500 Fund 1 Report from your fund’s manager What factors influenced the global investment environment for the 12-month reporting period ended December 31, 2016? The global investment environment was mostly favorable during 2016. The year began in the immediate aftermath of the U.S. Federal Reserve’s first increase in its federal funds target rate since 2006. While the U.S. stock market had anticipated this move on the back of accelerating growth in the domestic economy, equity prices moved lower in the opening weeks of the year on renewed concerns about China, a global economic slowdown, and sinking oil prices. Crude oil prices reached a 13-year low in February due to concerns about a global recession, weakening demand for natural resources from emerging markets, and high levels of global inventories. In the months that followed, however, oil prices stabilized and rebounded as growth in global energy demand rekindled. In early summer, the United Kingdom surprised the world when voters approved “Brexit,” a referendum to exit the European Union. Stocks fell worldwide following the vote but bounced back quickly as markets digested the news. In the wake of Brexit, central banks around the world reiterated that they would remain accommodative and stimulative in their monetary policies. The U.S. presidential election campaign dominated the news during the late summer and early fall, and amid the controversial campaign, stock performance pulled back, likely due to investors’ discomfort with political uncertainty. The surprise victory of Donald Trump and the resulting realignment of expectations for business-friendly policies from a Republican-controlled government reignited investor optimism, and stocks around the world rallied strongly in the final six weeks of 2016. In mid-December, the Fed raised the federal funds target rate by an additional one-quarter point. In fixed income, the adoption of a more risk-on attitude in the closing weeks of the year helped credit-sensitive instruments such as high-yield bonds produce stronger results. Interest-rate-sensitive assets behaved differently, however, with the benchmark 10-year Treasury yield trending higher and then spiking following the Trump victory, pushing bond prices lower. Internationally, the economic picture was less positive, as many developed-market economies continued to battle anemic growth, and their central banks continued monetary easing to try to stimulate economic momentum. For the 12 months ended December 31, 2016, the Dow Jones Industrial Average and the S&P 500 Index finished strong, returning 13.42% and 11.96%, respectively. The MSCI World Index [ND], a measure of large- and mid-cap stocks across 23 developed-market economies, ended the period with a return of 7.51%. The Bloomberg Barclays U.S. Aggregate Bond Index, a proxy for investment-grade bonds, was up 2.65%, while high-yield bonds, as measured by the JPMorgan Developed High Yield Index, gained 18.22%. How did Putnam VT Absolute Return 500 Fund perform during this period? For the 12 months ended December 31, 2016, the fund’s class IA shares delivered a positive result, returning 0.93%, compared with a 0.37% return for its benchmark, the BoA Merrill Lynch U.S. Treasury Bill Index. However, the fund underperformed its target, which seeks the return of its benchmark plus 5.00% on an annualized basis over a reasonable time [generally at least three years or more] regardless of market conditions. The fund’s directional market strategies were a positive contributor to the fund’s performance. The fund’s allocations across equities, credit-sensitive assets, rate-sensitive assets, and inflation-sensitive assets all delivered positive contributions. Directional equities were the biggest contributor. The fund also got a boost from its directional inflation allocation, where we benefited from a short position in commodities early in the year and a long position later in the year. Among the fund’s non-directional strategies, there were a number of offsetting results, but the combined effect overall was a small positive. As an example, within equity-selection alpha strategies, which take advantage of market-neutral opportunities across stock markets, a quantitatively driven U.S. large-cap strategy experienced weakness. This underperformance was balanced by strong returns from our fundamental forensic accounting trade, which identifies companies that use aggressive accounting practices as candidates for short selling. In fixed income, security selection added value, with a structured credit strategy that primarily focuses on the securitized mortgage market performing particularly well, though strong performance in this area was balanced by weakness in a fixed-income country allocation strategy. What is your investment outlook as we move into 2017? We remain bullish on U.S. equities, at least for the short term. While there are several unknowns about the extent of tax and deregulation policy changes ahead, we believe the U.S. economy will continue to see incremental positive growth, which in our view could translate into further gains among domestic stocks. This stance is tempered with the concerns that the market could grow impatient if anticipated policy changes are delayed by the legislative process or by unfavorable action on trade policy or disruptions in geopolitical matters. In our view, the U.S. economy appears the healthiest compared with much of the rest of the world. In Europe, ongoing negotiations between the United Kingdom and the European Union on Brexit will bear watching and could introduce volatility into the equity markets. We also believe that another concern going into 2017 will be whether the strong U.S. dollar impinges upon the earnings capabilities of large U.S. multinationals or whether it inhibits the ability of emerging-market borrowers to service dollar-denominated debt. In addition, although energy markets seem to have stabilized for the moment, we will be closely watching how the supply and demand dynamics of the industry may affect prices, which in turn could affect the current strength of many emerging-market economies. We continue to search for new non-directional strategies and believe the events described above have the potential to create attractive non-directional opportunities. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. 2 Putnam VT Absolute Return 500 Fund Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Our alpha strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. The fund may not achieve its goal, and it is not intended to be a complete investment program. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Your fund’s managers Portfolio Manager James A. Fetch is Co-Head of Global Asset Allocation at Putnam. He has been in the investment industry since he joined Putnam in 1994. In addition to James, your fund is managed by Putnam’s Co-Head of Global Asset Allocation RobertJ. Kea, CFA; Chief Investment Officer, Global Asset Allocation, Robert J. Schoen; and Co-Head of Global Asset Allocation Jason R. Vaillancourt, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Absolute Return 500 Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/16 to 12/31/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares youown. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Net expenses for the fiscal year ended 12/31/15* 0.92% 1.17% Total annual operating expenses for the fiscal year ended 12/31/15 1.36% 1.61% Annualized expense ratio for the six-month period ended 12/31/16† 0.90% 1.15% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.02%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average netassets. *Reflects Putnam Management’s contractual obligation to limit expenses through 4/30/17. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 12/31/16 ended 12/31/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.55 $5.81 $4.57 $5.84 Ending value (after expenses) $1,011.00 $1,009.10 $1,020.61 $1,019.36 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Absolute Return 500 Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Absolute Return 500 Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Absolute Return 500 Fund (the “Fund”) as of December 31, 2016, the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments as of December 31, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 13, 2017 Putnam VT Absolute Return 500 Fund 5 The fund’s portfolio 12/31/16 COMMON STOCKS (25.0%)* Shares Value Basic materials (1.5%) Anhui Conch Cement Co., Ltd. (China) 10,000 $26,987 Ashland Global Holdings, Inc. 76 8,306 Bemis Co., Inc. 214 10,233 Braskem SA Class A (Preference) (Brazil) 5,900 62,087 China Lesso Group Holdings, Ltd. (China) 36,000 23,266 China Railway Construction Corp., Ltd. (China) 33,500 42,918 Hyosung Corp. (South Korea) 402 48,349 IRPC PCL (Thailand) 131,000 17,559 Lee & Man Paper Manufacturing, Ltd. (China) 8,000 6,180 Lotte Chemical Corp. (South Korea) 131 39,795 PTT Global Chemical PCL (Thailand) 28,500 50,139 Reliance Steel & Aluminum Co. 140 11,136 Sherwin-Williams Co. (The) 107 28,755 Siam Cement PCL (The) (Thailand) 3,450 47,873 Sinopec Shanghai Petrochemical Co., Ltd. (China) 78,000 42,222 Sonoco Products Co. 182 9,591 Capital goods (1.6%) Allison Transmission Holdings, Inc. 635 21,393 Avery Dennison Corp. 417 29,282 Berry Plastics Group, Inc. † 213 10,379 BWX Technologies, Inc. 242 9,607 Carlisle Cos., Inc. 71 7,831 China Railway Group, Ltd. (China) 56,000 45,819 Crown Holdings, Inc. † 229 12,039 General Dynamics Corp. 279 48,172 Honeywell International, Inc. 613 71,016 Northrop Grumman Corp. 365 84,892 Raytheon Co. 586 83,212 Waste Management, Inc. 925 65,592 Communication services (2.1%) AT&T, Inc. 810 34,449 China Mobile, Ltd. (China) 1,000 10,486 Comcast Corp. Class A 510 35,216 DISH Network Corp. Class A † 4,808 278,524 Juniper Networks, Inc. 2,043 57,735 LG Uplus Corp. (South Korea) 1,412 13,378 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 209,800 61,720 Telkom SA SOC, Ltd. (South Africa) 7,217 38,859 Verizon Communications, Inc. 2,137 114,073 Consumer cyclicals (2.8%) Alfa SAB de CV (Mexico) 7,341 9,087 Aramark 162 5,787 Automatic Data Processing, Inc. 851 87,466 AutoZone, Inc. † 78 61,604 Carter’s, Inc. 92 7,948 CBS Corp. Class B (non-voting shares) 549 34,927 China Dongxiang Group Co., Ltd. (China) 45,000 8,109 Clorox Co. (The) 46 5,521 Dollar General Corp. 802 59,404 Great Wall Motor Co., Ltd. (China) 34,000 31,531 Hankook Tire Co., Ltd. (South Korea) 115 5,518 Hasbro, Inc. 388 30,183 COMMON STOCKS (25.0%)* cont . Shares Value Consumer cyclicals cont . Home Depot, Inc. (The) 86 $11,531 Hyatt Hotels Corp. Class A † 170 9,394 Imperial Holdings, Ltd. (South Africa) 2,927 38,670 Interpublic Group of Cos., Inc. (The) 989 23,152 Itausa - Investimentos Itau SA (Preference) (Brazil) 12,200 31,037 John Wiley & Sons, Inc. Class A 95 5,178 Kia Motors Corp. (South Korea) 1,208 39,196 Kimberly-Clark Corp. 67 7,646 Kimberly-Clark de Mexico SAB de CV Class A (Mexico) 23,137 41,665 Lowe’s Cos., Inc. 907 64,506 Madison Square Garden Co. (The) Class A † 22 3,773 Naspers, Ltd. Class N (South Africa) 34 4,954 News Corp. Class B 260 3,068 Omnicom Group, Inc. 31 2,638 PVH Corp. 77 6,948 Qualicorp SA (Brazil) 4,600 27,207 Scotts Miracle-Gro Co. (The) Class A 92 8,791 ServiceMaster Global Holdings, Inc. † 419 15,784 Smiles SA (Brazil) 3,200 43,978 TJX Cos., Inc. (The) 537 40,345 Twenty-First Century Fox, Inc. 1,668 46,771 Vail Resorts, Inc. 21 3,388 Vantiv, Inc. Class A † 766 45,669 World Fuel Services Corp. 154 7,070 Consumer staples (2.2%) Altria Group, Inc. 1,494 101,024 Church & Dwight Co., Inc. 247 10,915 Colgate-Palmolive Co. 842 55,100 Constellation Brands, Inc. Class A 41 6,286 Coty, Inc. Class A 184 3,369 CVS Health Corp. 736 58,078 General Mills, Inc. 825 50,960 Gruma SAB de CV Class B (Mexico) 3,204 40,711 Grupo Lala SAB de CV (Mexico) 16,759 24,375 Hershey Co. (The) 551 56,990 JBS SA (Brazil) 5,599 19,611 KT&G Corp. (South Korea) 522 43,631 LG Household & Health Care, Ltd. (South Korea) 29 20,548 McDonald’s Corp. 714 86,908 PepsiCo, Inc. 60 6,278 Philip Morris International, Inc. 25 2,287 Pool Corp. 73 7,617 Procter & Gamble Co. (The) 269 22,618 Sao Martinho SA (Brazil) 2,094 12,546 Sysco Corp. 1,019 56,422 US Foods Holding Corp. † 100 2,748 Energy (1.3%) Bangchak Petroleum PCL (The) (Thailand) 9,800 9,168 Dril-Quip, Inc. † 70 4,204 Exxon Mobil Corp. 1,719 155,157 FMC Technologies, Inc. † 599 21,282 Formosa Petrochemical Corp. (Taiwan) 7,000 24,228 Phillips 66 257 22,207 Schlumberger, Ltd. 1,149 96,459 6 Putnam VT Absolute Return 500 Fund COMMON STOCKS (25.0%)* cont . Shares Value Energy cont . SK Innovation Co., Ltd. (South Korea) 269 $32,440 Thai Oil PCL (Thailand) 19,800 39,948 Financials (5.3%) Aflac, Inc. 346 24,082 AGNC Investment Corp. R 2,343 42,479 Agricultural Bank of China, Ltd. (China) 133,000 54,305 Alleghany Corp. † 9 5,473 Allstate Corp. (The) 127 9,413 Ally Financial, Inc. 714 13,580 American Financial Group, Inc. 80 7,050 Annaly Capital Management, Inc. R 2,144 21,376 Aspen Insurance Holdings, Ltd. 184 10,120 Associated Banc-Corp. 157 3,878 Assured Guaranty, Ltd. 183 6,912 Banco Bradesco SA ADR (Brazil) 4,577 39,866 Bank Negara Indonesia Persero Tbk PT (Indonesia) 81,900 33,475 Bank of Communications Co., Ltd. (China) 65,000 46,530 Bank of New York Mellon Corp. (The) 619 29,328 Berkshire Hathaway, Inc. Class B † 296 48,242 Brandywine Realty Trust R 298 4,920 Broadridge Financial Solutions, Inc. 242 16,045 Capital One Financial Corp. 414 36,117 Chimera Investment Corp. R 954 16,237 China Cinda Asset Management Co., Ltd. (China) 107,000 38,602 China Construction Bank Corp. (China) 69,000 52,862 China Life Insurance Co., Ltd. (Taiwan) 5,000 4,956 Chongqing Rural Commercial Bank Co., Ltd. (China) 41,000 24,069 CIFI Holdings Group Co., Ltd. (China) 24,000 6,442 CoreLogic, Inc. † 208 7,661 Corporate Office Properties Trust R 169 5,276 Discover Financial Services 580 41,812 Equity Commonwealth † R 249 7,530 Equity Lifestyle Properties, Inc. R 78 5,624 Equity One, Inc. R 168 5,156 Equity Residential Trust R 379 24,392 Everest Re Group, Ltd. 80 17,312 Guangzhou R&F Properties Co., Ltd. (China) 33,600 40,603 Hanover Insurance Group, Inc. (The) 48 4,368 Highwealth Construction Corp. (Taiwan) 14,000 19,668 Highwoods Properties, Inc. R 153 7,805 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 501 13,043 Industrial & Commercial Bank of China, Ltd. (China) 137,000 81,710 Industrial Bank of Korea (South Korea) 2,349 24,658 Intercontinental Exchange, Inc. 501 28,266 KB Financial Group, Inc. (South Korea) 100 3,533 Liberty Holdings, Ltd. (South Africa) 3,867 31,101 Liberty Property Trust R 184 7,268 Macerich Co. (The) R 144 10,201 Macquarie Mexico Real Estate Management SA de CV (Mexico) R 10,529 10,885 Marsh & McLennan Cos., Inc. 537 36,296 MFA Financial, Inc. R 1,245 9,499 Mid-America Apartment Communities, Inc. R 54 5,288 MRV Engenharia e Participacoes SA (Brazil) 12,200 41,008 COMMON STOCKS (25.0%)* cont . Shares Value Financials cont . Old Mutual PLC (South Africa) 12,524 $31,771 People’s Insurance Co. Group of China, Ltd. (China) 115,000 45,220 PNC Financial Services Group, Inc. (The) 723 84,562 Popular, Inc. (Puerto Rico) 304 13,321 Public Storage R 21 4,694 Regency Centers Corp. R 150 10,343 Reinsurance Group of America, Inc. 102 12,835 Retail Properties of America, Inc. Class A R 255 3,909 Sberbank of Russia PJSC ADR (Russia) 6,817 78,722 Shinhan Financial Group Co., Ltd. (South Korea) 442 16,572 SunTrust Banks, Inc. 541 29,674 TCF Financial Corp. 506 9,913 Travelers Cos., Inc. (The) 292 35,747 Two Harbors Investment Corp. R 1,241 10,822 U.S. Bancorp 688 35,343 Voya Financial, Inc. 800 31,376 Weingarten Realty Investors R 128 4,581 Wells Fargo & Co. 1,666 91,813 Western Alliance Bancorp † 171 8,329 Health care (2.2%) AmerisourceBergen Corp. 264 20,642 C.R. Bard, Inc. 89 19,995 Charles River Laboratories International, Inc. † 74 5,638 DaVita Inc. † 477 30,623 Intuitive Surgical, Inc. † 65 41,221 Johnson & Johnson 1,191 137,215 McKesson Corp. 385 54,073 Merck & Co., Inc. 714 42,033 Pfizer, Inc. 3,301 107,216 Richter Gedeon Nyrt (Hungary) 2,381 50,250 Thermo Fisher Scientific, Inc. 538 75,912 UnitedHealth Group, Inc. 616 98,585 VWR Corp. † 144 3,604 Waters Corp. † 37 4,972 Technology (4.4%) Agilent Technologies, Inc. 355 16,174 Alibaba Group Holding, Ltd. ADR (China) † 402 35,300 Alphabet, Inc. Class A † 160 126,792 Amdocs, Ltd. 328 19,106 Apple, Inc. 518 59,995 Applied Materials, Inc. 2,120 68,412 AU Optronics Corp. (Taiwan) 11,000 3,991 Cisco Systems, Inc. 3,445 104,108 CommerceHub, Inc. Ser. C † 300 4,509 eBay, Inc. † 2,514 74,641 Fiserv, Inc. † 438 46,551 Fitbit, Inc. Class A † 1,334 9,765 Foxconn Technology Co., Ltd. (Taiwan) 19,190 50,334 Genpact, Ltd. † 313 7,618 Hon Hai Precision Industry Co., Ltd. (Taiwan) 31,100 80,565 Innolux Corp. (Taiwan) 40,000 14,323 Intuit, Inc. 242 27,736 L-3 Communications Holdings, Inc. 89 13,538 Microsoft Corp. 458 28,460 Motorola Solutions, Inc. 201 16,661 Putnam VT Absolute Return 500 Fund 7 COMMON STOCKS (25.0%)* cont . Shares Value Technology cont . MSCI, Inc. 76 $5,987 NetEase, Inc. ADR (China) 274 59,003 Paychex, Inc. 1,146 69,768 Samsung Electronics Co., Ltd. (South Korea) 127 187,650 Synopsys, Inc. † 326 19,188 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 2,607 74,951 Tencent Holdings, Ltd. (China) 2,700 65,529 Texas Instruments, Inc. 789 57,573 Tripod Technology Corp. (Taiwan) 6,000 13,495 Transportation (0.5%) AirAsia Bhd (Malaysia) 29,800 15,197 Controladora Vuela Cia de Aviacion SAB de CV Class A (Mexico) † 3,338 4,998 Eva Airways Corp. (Taiwan) 22,000 9,941 MISC Bhd (Malaysia) 14,900 24,425 Southwest Airlines Co. 435 21,680 United Parcel Service, Inc. Class B 805 92,285 Utilities and power (1.1%) American Electric Power Co., Inc. 488 30,724 American Water Works Co., Inc. 203 14,689 Equatorial Energia SA (Brazil) 3,150 52,650 Eversource Energy 210 11,598 Great Plains Energy, Inc. 358 9,791 Korea Electric Power Corp. (South Korea) 1,223 44,699 NiSource, Inc. 532 11,778 PG&E Corp. 758 46,064 Southern Co. (The) 793 39,008 Tenaga Nasional Bhd (Malaysia) 17,100 52,899 Westar Energy, Inc. 185 10,425 Total common stocks (cost $6,967,615) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (9.8%)* Principal amount Value U.S. Government Agency Mortgage Obligations (9.8%) Federal National Mortgage Association Pass-Through Certificates 3.50%, TBA, 1/1/47 $2,000,000 $2,050,000 3.00%, TBA, 1/1/47 1,000,000 994,219 Total U.S. government and agency mortgage obligations (cost $3,050,781) MORTGAGE-BACKED SECURITIES (7.8%)* Principal amount Value Agency collateralized mortgage obligations (4.7%) Federal Home Loan Mortgage Corporation IFB Ser. 4073, Class AS, IO, 5.346%, 8/15/38 $208,080 $21,563 Ser. 4322, Class ID, IO, 4.50%, 5/15/43 125,971 21,324 Ser. 4568, Class MI, IO, 4.00%, 4/15/46 120,701 19,765 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 57,604 8,896 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 263,555 43,415 Ser. 4121, Class AI, IO, 3.50%, 10/15/42 197,544 38,022 Ser. 4097, Class PI, IO, 3.50%, 11/15/40 113,291 14,588 Ser. 4134, Class PI, IO, 3.00%, 11/15/42 215,796 26,308 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 95,822 10,680 MORTGAGE-BACKED SECURITIES (7.8%)* cont . Principal amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 $82,924 $19,957 IFB Ser. 12-68, Class BS, IO, 5.244%, 7/25/42 97,528 17,477 IFB Ser. 13-101, Class SE, IO, 5.144%, 10/25/43 89,038 19,924 Ser. 12-118, Class IC, IO, 3.50%, 11/25/42 149,974 28,176 Ser. 12-136, Class PI, IO, 3.50%, 11/25/42 61,149 6,396 Ser. 14-76, IO, 3.50%, 11/25/39 186,623 18,992 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 63,757 7,708 Ser. 13-1, Class MI, IO, 3.00%, 1/25/43 136,736 12,773 Ser. 13-35, Class PI, IO, 3.00%, 2/25/42 268,597 22,549 Ser. 13-31, Class NI, IO, 3.00%, 6/25/41 79,364 6,522 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6.00%, 8/20/39 160,040 31,683 IFB Ser. 13-129, Class SN, IO, 5.411%, 9/20/43 41,268 6,666 Ser. 14-182, Class KI, IO, 5.00%, 10/20/44 104,872 21,398 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 135,379 27,129 Ser. 14-122, Class IC, IO, 5.00%, 8/20/44 56,446 10,336 Ser. 14-163, Class NI, IO, 5.00%, 2/20/44 66,379 12,832 Ser. 11-116, Class IB, IO, 5.00%, 10/20/40 7,591 350 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 60,523 12,369 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 87,687 18,379 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 63,884 13,196 Ser. 16-37, Class IW, IO, 4.50%, 2/20/46 96,461 20,860 Ser. 15-80, Class IA, IO, 4.50%, 6/20/45 124,670 23,783 Ser. 13-20, Class QI, IO, 4.50%, 12/16/42 97,378 16,729 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 24,723 4,690 Ser. 15-99, Class LI, IO, 4.00%, 7/20/45 83,528 14,024 Ser. 15-79, Class CI, IO, 4.00%, 5/20/45 93,836 18,836 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 89,327 19,491 Ser. 15-187, Class JI, IO, 4.00%, 3/20/45 147,180 24,882 Ser. 13-24, Class PI, IO, 4.00%, 11/20/42 59,397 10,952 Ser. 12-38, Class MI, IO, 4.00%, 3/20/42 147,975 27,435 Ser. 14-133, Class AI, IO, 4.00%, 10/20/36 149,576 15,477 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 109,732 14,517 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 117,858 16,800 Ser. 15-124, Class LI, IO, 3.50%, 3/20/45 439,514 48,347 Ser. 16-136, Class YI, IO, 3.50%, 3/20/45 102,066 13,906 Ser. 15-20, Class PI, IO, 3.50%, 2/20/45 169,269 29,199 Ser. 15-24, Class IA, IO, 3.50%, 2/20/45 91,599 14,106 Ser. 13-102, Class IP, IO, 3.50%, 6/20/43 53,807 5,395 Ser. 13-100, Class MI, IO, 3.50%, 2/20/43 50,586 5,954 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 123,192 23,764 Ser. 12-141, Class WI, IO, 3.50%, 11/20/41 47,553 4,837 Ser. 12-71, Class JI, IO, 3.50%, 4/16/41 42,579 3,423 Ser. 13-157, Class IA, IO, 3.50%, 4/20/40 124,188 14,947 Ser. 13-90, Class HI, IO, 3.50%, 4/20/40 46,445 2,946 Ser. 13-79, Class XI, IO, 3.50%, 11/20/39 83,070 11,213 Ser. 15-124, Class NI, IO, 3.50%, 6/20/39 239,772 25,967 Ser. 15-96, Class NI, IO, 3.50%, 1/20/39 91,871 11,493 Ser. 15-82, Class GI, IO, 3.50%, 12/20/38 186,157 18,282 Ser. 15-124, Class DI, IO, 3.50%, 1/20/38 156,015 20,547 Ser. 15-H22, Class GI, IO, 2.579%, 9/20/65 136,801 18,345 Ser. 16-H02, Class BI, IO, 2.471%, 11/20/65 359,574 38,787 Ser. 15-H25, Class BI, IO, 2.445%, 10/20/65 304,807 34,138 FRB Ser. 15-H16, Class XI, IO, 2.434%, 7/20/65 113,158 13,454 Ser. 15-H20, Class CI, IO, 2.405%, 8/20/65 182,962 21,904 Ser. 14-H21, Class AI, IO, 2.204%, 10/20/64 210,007 21,085 Ser. 15-H24, Class HI, IO, 2.032%, 9/20/65 509,963 43,245 Ser. 16-H03, Class AI, IO, 2.028%, 1/20/66 167,175 19,301 Ser. 15-H09, Class AI, IO, 2.012%, 4/20/65 240,586 25,670 8 Putnam VT Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (7.8%)* cont . Principal amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 16-H04, Class KI, IO, 1.934%, 2/20/66 $119,870 $11,227 Ser. 15-H15, Class JI, IO, 1.929%, 6/20/65 282,142 30,274 Ser. 15-H19, Class NI, IO, 1.902%, 7/20/65 213,017 22,303 Ser. 15-H18, Class IA, IO, 1.816%, 6/20/65 106,680 8,716 Ser. 15-H10, Class CI, IO, 1.797%, 4/20/65 170,931 16,895 Ser. 15-H26, Class GI, IO, 1.781%, 10/20/65 226,691 22,624 Ser. 15-H09, Class BI, IO, 1.689%, 3/20/65 242,556 20,933 Ser. 15-H10, Class EI, IO, 1.626%, 4/20/65 147,907 9,303 Ser. 15-H25, Class AI, IO, 1.605%, 9/20/65 321,353 27,572 Ser. 15-H24, Class BI, IO, 1.605%, 8/20/65 454,597 27,867 Ser. 16-H08, Class GI, IO, 1.421%, 4/20/66 263,533 17,288 Commercial mortgage-backed securities (1.4%) Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 37,000 35,150 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.436%, 3/11/39 25,000 6,250 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882%, 7/15/37 9,076 8,993 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.411%, 6/10/48 22,509 22,634 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.309%, 3/10/44 17,396 17,118 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 04-C3, Class X1, IO, 0.914%, 12/10/41 47,361 860 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.32%, 11/10/46 18,000 16,600 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.562%, 8/15/46 16,000 12,587 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 06-LDP7, Class B, 5.925%, 4/17/45 20,000 3,644 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.252%, 2/12/51 20,000 17,600 Ser. 13-C13, Class E, 3.986%, 1/15/46 12,000 7,997 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502%, 9/15/39 23,000 4,965 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 20,000 5,943 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class C, 5.595%, 7/12/38 17,092 16,656 Ser. 04-KEY2, Class D, 5.046%, 8/12/39 17,595 17,446 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147%, 12/12/49 6,013 6,004 FRB Ser. 06-4, Class XC, IO, 0.678%, 12/12/49 83,545 17 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 4.885%, 5/10/63 17,000 11,878 Ser. 13-C6, Class E, 3.50%, 4/10/46 38,000 25,422 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class F, 5.594%, 1/15/45 10,485 10,380 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777%, 10/15/45 100,000 74,490 MORTGAGE-BACKED SECURITIES (7.8%)* cont . Principal amount Value Commercial mortgage-backed securities cont . WF-RBS Commercial Mortgage Trust 144A Ser. 11-C3, Class E, 5.00%, 3/15/44 $30,000 $24,252 Ser. 12-C7, Class F, 4.50%, 6/15/45 100,000 71,110 Ser. 13-C12, Class E, 3.50%, 3/15/48 15,000 11,079 Residential mortgage-backed securities (non-agency) (1.7%) Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.681%, 4/25/34 24,804 24,636 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 1A6, 1.576%, 8/25/35 22,127 16,927 FRB Ser. 06-OA7, Class 1A2, 1.507%, 6/25/46 12,803 11,139 FRB Ser. 05-59, Class 1A1, 1.069%, 11/20/35 17,326 14,871 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.506%, 10/25/28 10,000 12,558 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 13.006%, 9/25/28 60,000 73,607 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.506%, 10/25/28 85,000 100,549 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.456%, 4/25/28 38,000 41,856 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.306%, 4/25/28 10,000 10,905 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.756%, 7/25/25 68,000 73,220 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.756%, 5/25/25 6,000 6,262 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.681%, 3/26/47 165,000 102,465 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR12, Class A2B, 1.216%, 10/25/44 31,883 29,645 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 3.025%, 3/25/36 14,841 14,531 Total mortgage-backed securities (cost $2,470,041) INVESTMENT COMPANIES (5.7%)* Shares Value Consumer Discretionary Select Sector SPDR Fund 3,290 $267,806 Consumer Staples Select Sector SPDR Fund 5,190 268,375 Financial Select Sector SPDR Fund 11,800 274,350 Financial Select Sector SPDR Fund 3,568 268,742 Industrial Select Sector SPDR Fund 4,256 264,808 iShares MSCI India ETF (India) 3,905 104,693 SPDR S&P rust 295 65,941 Utility Select Sector SPDR Fund 5,267 255,818 Total investment companies (cost $1,736,125) COMMODITY LINKED NOTES (5.6%)* ††† Principal amount Value Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.15%, 2017 (Indexed to the BofA Merrill Lynch Commodity MLCXP2KS Excess Return Strategy multiplied by 3) $100,000 $96,657 Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 3-month USD LIBOR less 0.20%, 2017 (Indexed to the Citi Commodity Spread Index—Bloomberg Commodity Index SM 3 Month Forward Sub-Indices versus Bloomberg Commodity Index SM Sub-Indices multiplied by 3) 690,000 682,906 Putnam VT Absolute Return 500 Fund 9 COMMODITY LINKED NOTES (5.6%)* ††† cont . Principal amount Value S&P GSCI TOTAL RETURN INDEX zero %, 12/4/17 $250,000 $319,651 S&P GSCI TOTAL RETURN INVERS 3X 144A zero %, 12/7/17 (United Kingdom) 228,360 223,777 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 80,000 80,046 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 333,000 346,526 Total commodity linked notes (cost $1,681,360) Expiration WARRANTS (1.1%)* † date Strike price Warrants Value Aurobindo Pharma, Ltd. 144A (India) 6/22/17 $0.00 421 $4,152 Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 0.00 5,269 49,336 China State Construction Engineering Corp., Ltd. 144A (China) 1/22/18 0.00 32,104 40,884 HCL Technologies, Ltd. 144A (India) 3/31/17 0.00 2,766 33,743 Hindalco Industries, Ltd. 144A (India) 9/26/17 0.00 3,979 9,090 Hindustan Petroleum Corp., Ltd. 144A (India) 6/4/18 0.00 6,809 44,273 Indian Oil Corp., Ltd. 144A (India) 10/16/17 0.00 10,852 51,974 Infosys, Ltd. 144A (India) 6/27/18 0.00 2,284 34,009 Shanghai Automotive Co. (China) 3/2/17 0.00 13,600 45,950 Tata Motors, Ltd. 144A (India) 3/9/17 0.00 4,386 30,502 Wipro, Ltd. 144A (India) 3/31/17 0.00 415 2,901 Zhengzhou Yutong Bus Co., Ltd. 144A (China) 7/24/17 0.00 3,100 8,739 Total warrants (cost $292,461) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.1%)* Principal amount Value Brazil (Federal Republic of) sr. unsec. unsub. notes 10.00%, 1/1/17 (Brazil) (units) BRL 80 $25,780 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 100,000 114,520 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 200,000 215,000 Total foreign government and agency bonds and notes (cost $340,148) CORPORATE BONDS AND NOTES (0.9%)* Principal amount Value Enbridge, Inc. sr. unsec. unsub. bonds 4.25%, 12/1/26 (Canada) $20,000 $20,478 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 5.625%, 5/20/43 (Brazil) 14,000 10,349 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 31,000 33,441 CORPORATE BONDS AND NOTES (0.9%)* Principal amount Value Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) $136,000 $130,560 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4.875%, 3/17/20 (Brazil) 44,000 43,503 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6.375%, 1/23/45 (Mexico) 20,000 18,200 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 39,000 35,529 Total corporate bonds and notes (cost $291,031) ASSET-BACKED SECURITIES (0.2%)* Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.756%, 2/25/17 acquired 2/4/16, cost $51,000) ∆∆ $51,000 $51,000 Total asset-backed securities (cost $51,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.4019/3 month USD-LIBOR-BBA/ Jan-19 Jan-17/1.4019 $57,400 $7 Citibank, N.A. 2.226/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.226 28,700 83 2.11875/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.11875 28,700 16 Credit Suisse International 1.95275/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/1.95275 28,700 1 Goldman Sachs International 2.462/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.462 43,100 630 2.4775/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.4775 28,700 471 2.2125/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.2125 28,700 63 1.1735/3 month USD-LIBOR-BBA/ Jan-18 Jan-17/1.1735 114,800 6 JPMorgan Chase Bank N.A. 2.2095/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.2095 28,700 70 Total purchased swap options outstanding (cost $1,240) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.3%)* date/strike price amount Value SPDR S&P rust (Put) Dec-17/$195.00 $3,251 $21,164 SPDR S&P rust (Put) Nov-17/186.00 3,707 16,323 SPDR S&P rust (Put) Oct-17/183.00 3,598 13,643 SPDR S&P rust (Put) Sep-17/180.00 3,674 10,794 SPDR S&P rust (Put) Aug-17/183.00 3,611 9,899 SPDR S&P rust (Put) Jul-17/180.00 3,684 7,347 USD/JPY (Call) May-17/JPY 118.00 187,700 4,704 Total purchased options outstanding (cost $134,840) 10 Putnam VT Absolute Return 500 Fund Principal amount/ SHORT-TERM INVESTMENTS (53.0%)* shares Value Federal Home Loan Banks unsec. discount notes 0.455%, 2/3/17 $1,500,000 $1,499,353 Federal National Mortgage Association unsec. discount notes 0.501%, 2/1/17 500,000 499,799 Federal National Mortgage Association unsec. discount notes 0.345%, 1/11/17 525,000 524,956 Interest in $218,293,000 joint tri-party repurchase agreement dated 12/30/16 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 1/3/17 — maturity value of $6,346,353 for an effective yield of 0.500% (collateralized by various mortgage backed securities with coupon rates ranging from 3.000% to 3.500% and a due date of 12/1/46, valued at $222,658,861) 6,346,000 6,346,000 Putnam Short Term Investment Fund 0.69% L Shares 6,256,480 6,256,480 U.S. Treasury Bills 0.329%, 1/19/17 # ∆ § $1,300,000 1,299,761 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.42% P Shares 20,000 20,000 Total short-term investments (cost $16,446,378) Total investments (cost $33,463,020) Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at theclose of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interestrates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income.The rate shown is the current interest rate at the close of thereporting period. IO Interest Only PJSC Public Joint Stock Company SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through December31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $31,044,941. ††† The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $51,000, or 0.2% of net assets. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reportingperiod. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reportingperiod. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $7,607,394 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. Putnam VT Absolute Return 500 Fund 11 FORWARD CURRENCY CONTRACTS at 12/31/16 (aggregate face value $4,196,724) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/18/17 $34,696 $36,773 $(2,077) British Pound Sell 3/16/17 136,914 138,711 1,797 Canadian Dollar Buy 1/18/17 62,649 62,232 417 Chinese Yuan (Offshore) Sell 2/16/17 123,115 125,149 2,034 Euro Sell 3/16/17 65,707 64,241 (1,466) Hong Kong Dollar Sell 2/16/17 50,872 50,905 33 Japanese Yen Sell 2/16/17 172,068 179,530 7,462 New Zealand Dollar Sell 1/18/17 46,454 46,832 378 Norwegian Krone Sell 3/16/17 45,138 46,298 1,160 Barclays Bank PLC Australian Dollar Sell 1/18/17 19,333 18,632 (701) British Pound Sell 3/16/17 39,259 40,339 1,080 Canadian Dollar Buy 1/18/17 22,870 24,007 (1,137) Euro Sell 3/16/17 93,807 92,493 (1,314) New Zealand Dollar Sell 1/18/17 46,454 46,368 (86) Citibank, N.A. Australian Dollar Buy 1/18/17 48,982 52,204 (3,222) Brazilian Real Buy 1/3/17 24,764 23,846 918 Brazilian Real Sell 4/3/17 48,931 47,354 (1,577) Chinese Yuan (Offshore) Sell 2/16/17 45,811 47,001 1,190 Euro Sell 3/16/17 40,565 39,376 (1,189) Japanese Yen Sell 2/16/17 45,373 46,754 1,381 New Zealand Dollar Buy 1/18/17 91,659 94,488 (2,829) New Zealand Dollar Sell 1/18/17 92,909 94,023 1,114 Credit Suisse International Canadian Dollar Buy 1/18/17 93,266 93,991 (725) Canadian Dollar Sell 1/18/17 94,011 93,977 (34) Euro Buy 3/16/17 42,361 42,919 (558) Hong Kong Dollar Sell 2/16/17 36,838 36,857 19 Swedish Krona Buy 3/16/17 47,726 47,367 359 Goldman Sachs International Australian Dollar Buy 1/18/17 13,563 13,901 (338) British Pound Sell 3/16/17 37,531 37,231 (300) Canadian Dollar Buy 1/18/17 48,868 50,350 (1,482) Euro Buy 3/16/17 66,552 68,999 (2,447) Japanese Yen Sell 2/16/17 61,076 69,369 8,293 New Taiwan Dollar Sell 2/16/17 61,711 62,220 509 New Zealand Dollar Sell 1/18/17 162,555 165,490 2,935 Norwegian Krone Sell 3/16/17 40,631 41,907 1,276 Russian Ruble Buy 3/16/17 49,350 46,994 2,356 South Korean Won Sell 2/16/17 61,074 62,708 1,634 HSBC Bank USA, National Association Australian Dollar Buy 1/18/17 1,226 1,300 (74) Canadian Dollar Buy 1/18/17 46,335 46,791 (456) Euro Sell 3/16/17 23,135 22,911 (224) Hong Kong Dollar Sell 2/16/17 50,820 50,846 26 12 Putnam VT Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 12/31/16 (aggregate face value $4,196,724) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. Australian Dollar Buy 1/18/17 $41,912 $47,817 $(5,905) British Pound Sell 3/16/17 64,815 66,603 1,788 Canadian Dollar Buy 1/18/17 60,861 60,752 109 Chinese Yuan (Offshore) Sell 2/16/17 77,304 78,154 850 Euro Sell 3/16/17 149,372 149,734 362 Hong Kong Dollar Sell 2/16/17 110,501 110,423 (78) Japanese Yen Buy 2/16/17 12,935 10,174 2,761 New Taiwan Dollar Sell 2/16/17 61,711 61,942 231 New Zealand Dollar Sell 1/18/17 93,048 92,042 (1,006) Norwegian Krone Sell 3/16/17 38,893 40,125 1,232 South Korean Won Sell 2/16/17 61,074 62,917 1,843 Swedish Krona Buy 3/16/17 47,461 47,237 224 Swiss Franc Sell 3/16/17 28,310 28,156 (154) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/18/17 63,265 67,094 (3,829) British Pound Sell 3/16/17 6,173 6,342 169 Canadian Dollar Buy 1/18/17 46,931 47,288 (357) Euro Buy 3/16/17 21,445 22,631 (1,186) New Zealand Dollar Sell 1/18/17 92,075 94,483 2,408 Swedish Krona Buy 3/16/17 63,146 62,379 767 State Street Bank and Trust Co. Australian Dollar Sell 1/18/17 73,148 71,963 (1,185) Canadian Dollar Buy 1/18/17 90,436 92,256 (1,820) Euro Sell 3/16/17 109,547 109,652 105 Japanese Yen Buy 2/16/17 42,569 45,796 (3,227) New Zealand Dollar Sell 1/18/17 117,906 118,537 631 Swedish Krona Buy 3/16/17 62,044 59,730 2,314 WestPac Banking Corp. Australian Dollar Sell 1/18/17 22,147 21,348 (799) Euro Sell 3/16/17 46,903 47,465 562 Total FUTURES CONTRACTS Number Unrealized OUTSTANDING of Expiration appreciation/ at 12/31/16 contracts Value date (depreciation) Euro-CAC 40 Index (Short) 2 $102,381 Jan-17 $(2,026) FTSE 100 Index (Short) 1 86,884 Mar-17 (1,931) S&P 500 Index E-Mini (Long) 18 2,012,580 Mar-17 (14,780) S&P Mid Cap 400 Index E-Mini (Long) 9 1,493,190 Mar-17 (22,694) Tokyo Price Index (Short) 1 129,882 Mar-17 (3,409) U.S. Treasury Note 10 yr (Short) 6 745,688 Mar-17 1,582 Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/16 (premiums $42,020) Counterparty Fixed Obligation % to receive or (pay)/Floating rate index/ Expiration Contract Maturity date date/strike amount Value Bank of America N.A. (2.0514)/3 month USD-LIBOR-BBA/Jan-19 Jan-17/2.0514 $57,400 $3 Citibank, N.A. (1.95275)/3 month USD-LIBOR-BBA/Jan-27 Jan-17/1.95275 28,700 1 2.776/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.776 28,700 3 2.28475/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.28475 28,700 225 Putnam VT Absolute Return 500 Fund 13 WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/16 (premiums $42,020) cont . Counterparty Fixed Obligation % to receive or (pay)/Floating rate index/ Expiration Contract Maturity date date/strike amount Value Credit Suisse International 2.73/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.73 $28,700 $2 Goldman Sachs International (1.52275)/3 month USD-LIBOR-BBA/Jan-18 Jan-17/1.52275 114,800 1 2.7625/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.7625 28,700 2 2.6875/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.6875 28,700 18 2.657/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.657 43,100 19 (2.2675)/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.2675 28,700 144 (2.242)/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.242 43,100 144 WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/16 (premiums $42,020) cont . Counterparty Fixed Obligation % to receive or (pay)/Floating rate index/ Expiration Contract Maturity date date/strike amount Value Goldman Sachs International cont . (2.3725)/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.3725 $28,700 $280 (2.352)/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.352 43,100 337 JPMorgan Chase Bank N.A. 2.762/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.762 28,700 4 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 229,000 13,825 Total WRITTEN OPTIONS OUTSTANDING at 12/31/16 Expiration date/ Contract (premiums $3,234) strike price amount Value SPDR S&P rust (Call) Jan-17/$230.50 $3,261 $1,214 USD/JPY (Call) May-17/125.00 187,700 1,590 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/16 Upfront Payments Unrealized premium Termination Payments made by received by fund appreciation/ Notional amount received (paid) date fund per annum per annum (depreciation) $622 E $— 4/24/47 3 month USD-LIBOR-BBA 1.92% $(94) 450,000 E 1,183 3/15/27 3 month USD-LIBOR-BBA 2.50% 6,371 1,914,000 E 2,890 3/15/22 3 month USD-LIBOR-BBA 2.15% 13,798 276,700 E 1,249 3/15/47 3 month USD-LIBOR-BBA 2.704% 7,476 6,815,000 E 11,005 3/15/27 3 month USD-LIBOR-BBA 2.4885% 82,433 1,104,500 E (1,846) 3/15/27 2.4885% 3 month (13,423) USD-LIBOR-BBA 1,434,300 E (1,594) 3/15/22 2.132% 3 month (8,528) USD-LIBOR-BBA 2,492,300 E (735) 3/15/19 1.6065% 3 month (3,093) USD-LIBOR-BBA AUD 315,000 E (61) 3/22/22 2.70% 6 month AUD-BBR- (243) BBSW AUD 150,000 E 24 3/22/27 3.10% 6 month AUD-BBR- (631) BBSW CAD 5,000 E (9) 3/15/22 3 month CAD-BA-CDOR 1.60% 8 CAD 491,000 E (208) 3/15/27 2.07% 3 month CAD-BA- (3,891) CDOR CHF 86,000 E 119 3/15/27 0.25% 6 month (485) CHF-LIBOR-BBA EUR 4,165,000 E 6,253 3/15/22 0.20% 6 month (12,959) EUR-EURIBOR- REUTERS EUR 102,000 E (3,881) 3/15/27 0.40% 6 month (647) EUR-EURIBOR- REUTERS EUR 548,000 E (3,940) 3/15/27 0.82% 6 month (10,623) EUR-EURIBOR- REUTERS GBP 1,090,000 E (473) 3/15/22 1.06% 6 month (11,037) GBP-LIBOR-BBA GBP 429,000 E 2,671 3/15/27 1.50% 6 month (9,694) GBP-LIBOR-BBA NOK 1,408,000 E 106 3/15/22 1.65% 6 month (464) NOK-NIBOR-NIBR 14 Putnam VT Absolute Return 500 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/16 cont . Upfront Payments received Unrealized premium Termination Payments made by by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) NZD 204,000 E $(207) 3/15/27 3 month NZD-BBR-FRA 3.70% $1,588 NZD 1,071,000 E (94) 3/15/22 3 month NZD-BBR-FRA 3.18% 1,311 SEK 4,379,000 E 8 3/15/22 0.35% 3 month (416) SEK-STIBOR-SIDE SEK 18,000 E — 3/15/27 1.25% 3 month (18) SEK-STIBOR-SIDE Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/16 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $10,431 $— 1/12/41 4.00% (1 month Synthetic TRS $(3) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 10,431 — 1/12/41 4.00% (1 month Synthetic TRS (3) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools baskets 43,166 — 11/17/17 (3 month A basket (MLFCF10) 226,390 USD-LIBOR-BBA plus of common stocks 0.10%) units 1,048 — 8/2/17 3 month Russell 1000 Total (481,494) USD-LIBOR-BBA minus Return Index 0.07% Barclays Bank PLC $4,814 — 1/12/41 4.00% (1 month Synthetic TRS (2) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 10,287 — 1/12/38 6.50% (1 month Synthetic TRS (65) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 23,899 — 1/12/43 (3.50%) 1 month Synthetic TRS 3 USD-LIBOR Index 3.50% 30 year Fannie Mae pools Citibank, N.A. 6,687 — 1/12/41 4.00% (1 month Synthetic TRS (2) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools baskets 13,793 — 11/10/17 3 month A basket 1,470 USD-LIBOR-BBA minus (CGPUTS51) of 0.75% common stocks baskets 20 — 12/1/17 (3 month A basket 73,315 USD-LIBOR-BBA plus (CGPUTQL2) of 0.37%) common stocks units 1,562 — 3/17/17 3 month MSCI Emerging (6,339) USD-LIBOR-BBA minus Markets TR Net USD 0.14% units 716 — 10/17/17 3 month MSCI Emerging 11,073 USD-LIBOR-BBA plus Markets TR Net USD 0.28% units 445 — 11/27/17 3 month Russell 1000 Total (45,860) USD-LIBOR-BBA plus Return Index 0.09% Putnam VT Absolute Return 500 Fund 15 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International $284,250 $— 1/12/41 4.50% (1 month Synthetic MBX Index $(551) USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 57,576 — 1/12/43 3.50% (1 month Synthetic TRS (6) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 4,889 — 1/12/43 3.50% (1 month Synthetic TRS (1) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 74,539 — 1/12/45 4.00% (1 month Synthetic TRS (70) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 34,586 — 1/12/45 4.00% (1 month Synthetic TRS (33) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 34,082 — 1/12/45 3.50% (1 month Synthetic TRS (20) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 40,923 — 1/12/41 (4.00%) 1 month Synthetic TRS 13 USD-LIBOR Index 4.00% 30 year Fannie Mae pools Deutsche Bank AG baskets 9,819 — 10/24/17 3 month A basket (22,471) USD-LIBOR-BBA minus (DBCT14SP) of 0.45% common stocks baskets 9,814 — 10/24/17 (3 month A basket 39,514 USD-LIBOR-BBA plus (DBCTPL8P) of 0.31%) common stocks Goldman Sachs International $34,586 — 1/12/45 4.00% (1 month Synthetic TRS (33) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 38,565 — 1/12/43 (3.50%) 1 month Synthetic TRS 4 USD-LIBOR Index 3.50% 30 year Fannie Mae pools 33,296 — 1/12/44 (3.00%) 1 month Synthetic TRS 80 USD-LIBOR Index 3.00% 30 year Fannie Mae pools baskets 33,190 — 12/15/20 (1 month A basket (27,564) USD-LIBOR-BBA plus (GSCBPUR1) of 0.44%) common stocks baskets 38,157 — 12/15/20 1 month A basket 554 USD-LIBOR-BBA minus (GSGLPWDS) of 0.15% common stocks baskets 45,956 — 12/15/20 (1 month A basket (8,124) USD-LIBOR-BBA plus (GSGLPWDL) of 0.50%) common stocks units 8,792 — 12/15/20 (0.45%) Goldman Sachs 5,948 Volatility Carry US Scaled 3x Excess Return Strategy units 7,835 — 12/15/20 (0.45%) Goldman Sachs 5,683 Volatility Carry US Series 30 Excess Return Strategy units 301 — 12/12/17 3 month MSCI Emerging 1,589 USD-LIBOR-BBA plus Markets TR Net USD 0.10% 16 Putnam VT Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) JPMorgan Chase Bank N.A. $8,559 $— 1/12/41 4.00% (1 month Synthetic TRS $(3) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools baskets 32,406 — 12/15/17 1 month A basket 41,978 USD-LIBOR-BBA minus (JPCMPTSH) of 0.40% common stocks JPMorgan Securities LLC $43,114 — 1/12/45 (4.00%) 1 month Synthetic TRS 41 USD-LIBOR Index 4.00% 30 year Fannie Mae pools UBS AG units 5,659 — 8/21/17 1 month MSCI Emerging (22,822) USD-LIBOR-BBA plus Markets TR Net USD 0.35% Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/16 Upfront Payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $68 $1,000 5/11/63 300 bp $12 CMBX NA BBB– Index BBB–/P 121 2,000 5/11/63 300 bp 8 CMBX NA BBB– Index BBB–/P 228 4,000 5/11/63 300 bp 3 CMBX NA BBB– Index BBB–/P 247 4,000 5/11/63 300 bp 22 Barclays Bank PLC CMBX NA BBB– Index BBB–/P 887 8,000 5/11/63 300 bp 436 CMBX NA BBB– Index BBB–/P 141 25,000 1/17/47 300 bp (1,267) Credit Suisse International CMBX NA BB Index — (2,105) 15,000 1/17/47 (500 bp) (122) CMBX NA A Index A/P 541 13,000 1/17/47 200 bp 246 CMBX NA BB Index — (1,889) 107,000 5/11/63 (500 bp) 12,173 CMBX NA BB Index — (491) 3,000 1/17/47 (500 bp) (94) CMBX NA BBB– Index BBB–/P 4,585 58,000 1/17/47 300 bp 1,318 CMBX NA BBB– Index BBB–/P 91,950 1,244,000 1/17/47 300 bp 21,892 Goldman Sachs International CMBX NA BB Index — (6,445) 63,000 5/11/63 (500 bp) 1,835 CMBX NA BB Index — (757) 5,000 1/17/47 (500 bp) (96) CMBX NA A Index A/P 2,571 51,000 1/17/47 200 bp 1,413 CMBX NA BB Index — (2,776) 19,000 5/11/63 (500 bp) (279) CMBX NA BB Index — (10,483) 62,000 1/17/47 (500 bp) (2,284) CMBX NA BBB– Index BBB–/P 365 7,000 5/11/63 300 bp (29) CMBX NA BBB– Index BBB–/P 435 9,000 5/11/63 300 bp (71) CMBX NA BBB– Index BBB–/P 878 18,000 5/11/63 300 bp (136) CMBX NA BBB– Index BBB–/P 3,376 36,000 5/11/63 300 bp 1,349 CMBX NA BBB– Index BBB–/P 4,360 58,000 5/11/63 300 bp 1,094 CMBX NA BBB– Index BBB–/P 1,448 17,000 1/17/47 300 bp 491 CMBX NA BBB– Index BBB–/P 2,607 30,000 1/17/47 300 bp 917 CMBX NA BBB– Index BBB–/P 10,595 152,000 1/17/47 300 bp 2,034 CMBX NA BBB– Index BBB–/P 12,344 167,000 1/17/47 300 bp 2,939 Putnam VT Absolute Return 500 Fund 17 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/16 cont . Upfront Payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) JPMorgan Securities LLC CMBX NA BB Index $— $(3,656) $26,000 5/11/63 (500 bp) $(239) CMBX NA BB Index — (1,160) 8,000 5/11/63 (500 bp) (108) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2016. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/16 Upfront Payments Unrealized premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) NA HY Series 27 Index B+/P $(81,998) $1,903,000 12/20/21 500 bp $38,985 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2016. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. 18 Putnam VT Absolute Return 500 Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $197,806 $277,590 $—­ Capital goods 443,415 45,819 —­ Communication services 519,997 124,443 —­ Consumer cyclicals 751,466 127,978 —­ Consumer staples 624,843 64,179 —­ Energy 348,425 56,668 —­ Financials 998,027 647,842 —­ Health care 641,729 50,250 —­ Technology 945,836 415,887 —­ Transportation 118,963 49,563 —­ Utilities and power 226,727 97,598 —­ Total common stocks —­ Asset-backed securities —­ 51,000 —­ Commodity linked notes —­ 1,749,563 —­ Corporate bonds and notes —­ 292,060 —­ Foreign government and agency bonds and notes 355,300 Investment companies 1,770,533 —­ —­ Mortgage-backed securities —­ 2,415,352 —­ Purchased options outstanding —­ 83,874 —­ Purchased swap options outstanding —­ 1,347 —­ U.S. government and agency mortgage obligations —­ 3,044,219 —­ Warrants —­ 355,553 —­ Short-term investments 6,276,480 10,169,869 —­ Totals by level $—­ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $10,945 $—­ Futures contracts (43,258) —­ —­ Written options outstanding —­ (2,804) —­ Written swap options outstanding —­ (15,008) —­ Interest rate swap contracts —­ 24,279 —­ Total return swap contracts —­ (207,811) —­ Credit default contracts —­ 56,455 —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. Putnam VT Absolute Return 500 Fund 19 The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Accrued appreciation/ Investments in Balance as of discounts/ Realized (deprecia- Cost of Proceeds Total transfers Total transfers Balance as of securities: 12/31/15 premiums gain/(loss) tion)# purchases from sales into Level 3† out of Level 3† 12/31/16 Asset-backed securities $133,000 — (133,000) — — $— Mortgage-backed securities $489,513 (49,396) (623) (219) — (11,912) — (427,363) $— Totals $— $— $— During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. † Transfers during the reporting period are accounted for using the end of period market value. Transfers out include valuations where a secondary pricing source was obtained for certain securities. # Includes $0 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level1 and Level2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. 20 Putnam VT Absolute Return 500 Fund Statement of assets and liabilities 12/31/16 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $20,860,540) $21,737,721 Affiliated issuers (identified cost $6,256,480) (Notes 1 and 5) 6,256,480 Repurchase agreements (identified cost $6,346,000) 6,346,000 Cash 1,222 Foreign currency (cost $30,074) (Note 1) 29,590 Dividends, interest and other receivables 87,045 Receivable for shares of the fund sold 124,551 Receivable for investments sold 21,724 Receivable from Manager (Note 2) 6,490 Receivable for variation margin (Note 1) 173,471 Unrealized appreciation on forward currency contracts (Note 1) 52,727 Unrealized appreciation on OTC swap contracts (Note 1) 455,837 Premium paid on OTC swap contracts (Note 1) 29,762 Total assets Liabilities Payable for investments purchased 15,494 Payable for purchases of delayed delivery securities (Note 1) 3,055,503 Payable for shares of the fund repurchased 53,340 Payable for custodian fees (Note 2) 44,460 Payable for investor servicing fees (Note 2) 5,511 Payable for Trustee compensation and expenses (Note 2) 2,623 Payable for administrative services (Note 2) 321 Payable for distribution fees (Note 2) 6,605 Payable for variation margin (Note 1) 169,622 Unrealized depreciation on OTC swap contracts (Note 1) 620,191 Premium received on OTC swap contracts (Note 1) 137,747 Unrealized depreciation on forward currency contracts (Note 1) 41,782 Written options outstanding, at value (premiums $45,254) (Notes 1 and 3) 17,812 Collateral on certain derivative contracts, at value (Note 1) 20,000 Other accrued expenses 86,668 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $31,239,072 Undistributed net investment income (Note 1) 85,992 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (1,063,369) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 783,246 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $10,997 Number of shares outstanding 1,084 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.15* Computation of net asset value Class IB Net assets $31,033,944 Number of shares outstanding 3,093,264 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.03 *Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 21 Statement of operations Year ended 12/31/16 Investment income Interest (including interest income of $42,227 from investments in affiliated issuers) (Note 5) $287,598 Dividends (net of foreign tax of $12,083) 277,233 Total investment income Expenses Compensation of Manager (Note 2) 233,082 Investor servicing fees (Note 2) 22,475 Custodian fees (Note 2) 80,304 Trustee compensation and expenses (Note 2) 1,936 Distribution fees (Note 2) 80,226 Administrative services (Note 2) 935 Auditing and tax fees 94,744 Other 19,157 Fees waived and reimbursed by Manager (Note 2) (163,418) Total expenses Expense reduction (Note 2) (373) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (412,636) Net realized loss on swap contracts (Note 1) (714,509) Net realized gain on futures contracts (Note 1) 285,566 Net realized loss on foreign currency transactions (Note 1) (42,071) Net realized loss on written options (Notes 1 and 3) (40,973) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 19,813 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 891,830 Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 22 Putnam VT Absolute Return 500 Fund Statement of changes in net assets Year ended Year ended 12/31/16 12/31/15 Increase (decrease) in net assets Operations Net investment income $195,763 $97,518 Net realized gain (loss) on investments and foreign currency transactions (924,623) 1,156,430 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 911,643 (1,490,844) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (739) (43) Class IB (1,158,654) (49,703) Net realized short-term gain on investments Class IA — (51) Class IB — (128,181) From net realized long-term gain on investments Class IA — (211) Class IB — (534,024) From return of capital Class IA (42) — Class IB (66,319) — Increase (decrease) from capital share transactions (Note 4) (1,750,376) 9,556,506 Total increase (decrease) in net assets Net assets Beginning of year 33,838,288 25,230,891 End of year (including undistributed net investment income of $85,992 and $1,200,541, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 23 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From Net investment income From net realized gain on investments From return of capital Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) Class IA­ 12/31/16­ $10.46­ .09­ —­ .09­ (.38) —­ (.02) $10.15­ .93­ $11­ .90­ .86­ 503 f 12/31/15­ 10.78­ .06­ (.08) (.04) (.26) —­ 10.46­ 21­ .90­ .58­ 520 f 12/31/14­ 10.49­ .05­ .38­ .43­ (.14) —­ —­ 10.78­ 4.12­ 11­ .90­ .46­ 317 f 12/31/13­ 10.07­ .01­ .44­ .45­ (.03) —­ —­ 10.49­ 4.46­ 10­ .90­ .12­ 208 g 12/31/12­ 9.63­ — h .44­ .44­ —­ —­ —­ —­ 10.07­ 4.57­ 9,971­ .90­ .02­ 262 g Class IB­ 12/31/16­ $10.35­ .06­ (.01) .05­ (.35) —­ (.02) $10.03­ .60­ $31,034­ 1.15­ .61­ 503 f 12/31/15­ 10.67­ .03­ (.07) (.02) (.26) —­ 10.35­ 33,818­ 1.15­ .33­ 520 f 12/31/14­ 10.41­ .02­ .38­ .40­ (.14) —­ —­ 10.67­ 3.86­ 25,220­ 1.15­ .22­ 317 f 12/31/13­ 10.03­ — h .41­ .41­ (.03) —­ —­ 10.41­ 4.08­ 21,681­ 1.15­ (.04) 208 g 12/31/12­ 9.61­ (.02) .44­ .42­ —­ —­ —­ —­ 10.03­ 4.37­ 7,886­ 1.15­ (.23) 262 g a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/16 0.51% 12/31/15 0.44 12/31/14 0.50 12/31/13 0.45 12/31/12 1.24 f Portfolio turnover includes TBA purchase and sale commitments. g Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 280% December 31, 2012 475 h Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. The accompanying notes are an integral part of these financial statements. 24 Putnam VT Absolute Return 500 Fund Notes to financial statements 12/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through December 31, 2016. Putnam VT Absolute Return 500 Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies— a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage-and asset backed securities; below-investment-grade securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts (REITs). The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. The fund typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, to a significant extent for hedging purposes and to increase the fund’s exposure to the asset classes and strategies mentioned above, which may create investment leverage. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth ofMassachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class ofshares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities and total return swaps taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities and total return swaps in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security Putnam VT Absolute Return 500 Fund 25 events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to enhance the return on a security owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates, for hedging treasury term structure risk, for yield curve positioning and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it wasclosed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk, and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. 26 Putnam VT Absolute Return 500 Fund Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, for hedging term structure risk, for yield curve positioning, for gaining exposure to rates in various countries and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’sportfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, for gaining exposure to specific sectors, for hedging inflation, for gaining exposure to inflation, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to manage exposure to credit risk, to gain exposure to specific markets or countries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk, for gaining exposure to specific sectors and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized Putnam VT Absolute Return 500 Fund 27 gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $6,791 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $346,495 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $331,934 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2016, the fund had a capital loss carryover of $1,010,951 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $1,010,951 $— $1,010,951 * *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from defaulted bond interest, from net operating loss, from income on swap contracts, and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $150,919 to decrease undistributed net investment income, $81,749 to decrease paid-in capital and $232,668 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $1,391,725 Unrealized depreciation (604,773) Net unrealized appreciation 786,952 Capital loss carryforward (1,010,951) Cost for federal income tax purposes $33,553,230 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 67.5% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are 28 Putnam VT Absolute Return 500 Fund invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion and 0.645% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.726% of the fund’s average net assets. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through April 30, 2018, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $30,923 as a result of this limit. Putnam Management has also contractually agreed, through April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $132,495 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $10 Class IB 22,465 Total $22,475 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $23 under the expense offset arrangements and by $350 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $25, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. The expenses related to distribution fees during the reporting period are included in Distribution fees in the Statement of operations. Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of Proceeds purchases from sales Investments in securities, including TBA commitments (Long-term) $91,924,579 $94,310,135 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Putnam VT Absolute Return 500 Fund 29 Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written option Written option contract amounts premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $1,647,450 $48,121 $24,419 $10,186 Options opened 7,336,000 40,735 552,184 72,766 Options exercised (267,600) (2,327) — — Options expired (3,173,550) (4,696) (142,557) (49,742) Options closed (4,753,500) (39,813) (243,085) (29,976) Written options outstanding at the end of the reporting period $788,800 $42,020 $190,961 $3,234 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/16 Year ended 12/31/15 Year ended 12/31/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 2,529 $26,026 922 $9,653 828,710 $8,326,302 1,509,701 $15,871,516 Shares issued in connection with reinvestment of distributions 79 781 29 305 124,489 1,224,973 67,479 711,908 2,608 26,807 951 9,958 953,199 9,551,275 1,577,180 16,583,424 Shares repurchased (3,488) (35,574) — — (1,128,927) (11,292,884) (671,211) (7,036,876) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class IA 1,084 100.00% $10,997 Note 5 — Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the beginning Fair value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund** $8,587,075 $3,732,943 $12,320,018 $11,758 $— Putnam Short Term Investment Fund* 6,090,869 12,333,016 12,167,405 30,469 6,256,480 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. ** Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 30 Putnam VT Absolute Return 500 Fund Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $24,000 Purchased currency options (contract amount) $170,000 Purchased swap option contracts (contract amount) $1,100,000 Written equity option contracts (contract amount) (Note 3) $13,000 Written currency options (contract amount) $43,000 Written swap option contracts (contract amount) (Note 3) $1,700,000 Futures contracts (number of contracts) 60 Forward currency contracts (contract amount) $8,700,000 Centrally cleared interest rate swap contracts (notional) $29,200,000 OTC total return swap contracts (notional) $40,700,000 OTC credit default contracts (notional) $2,300,000 Centrally cleared credit default contracts (notional) $2,000,000 Warrants (number of warrants) 98,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables, Net assets — Payables, Net assets — Unrealized appreciation $161,531* Unrealized depreciation $105,076 Foreign exchange contracts Investments, Receivables 57,431 Payables 43,372 Equity contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 842,237 Unrealized depreciation 660,728* Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 103,272* Unrealized depreciation 91,723* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(279,091) $(279,091) Foreign exchange contracts — (852) — (41,268) — (42,120) Equity contracts (30,313) (227,040) 270,754 — (243,905) (230,504) Interest rate contracts — (17,974) 14,812 — (191,513) (194,675) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $106,684 $106,684 Foreign exchange contracts — (509) — 20,207 — 19,698 Equity contracts 90,956 32,628 (68,697) — (157,136) (102,249) Interest rate contracts — 12,595 2,671 — 54,097 69,363 Total Putnam VT Absolute Return 500 Fund 31 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $171,834 $— $— $— $— $— $— $— $— $— $— $— $— $171,834 OTC Total return swap contracts* # 226,390 3 — 85,858 13 39,514 13,858 — 41,978 41 — 407,655 OTC Credit default contracts* # — 16,442 — 19,637 — — 4,469 — 40,548 Centrally cleared credit default contracts § — — 1,615 — 1,615 Futures contracts § — 22 — 22 Forward currency contracts # 13,281 1,080 — 4,603 378 — 17,003 26 9,400 — — 3,344 3,050 — 562 52,727 Purchased swap options** # 7 — — 99 1 — 1,170 — 70 — 1,347 Purchased options** # 9,899 — — 20,990 — 52,985 — 83,874 Repurchase agreements** — 6,346,000 — 6,346,000 Total Assets $— Liabilities: Centrally cleared interest rate swap contracts § — — 152,600 — 152,600 OTC Total return swap contracts* # 481,500 67 — 52,201 681 22,471 35,721 — 3 — 22,822 — 615,466 OTC Credit default contracts* # 619 1,859 — — 73,620 — 28,978 — 105,076 Centrally cleared credit default contracts § — Futures contracts § — 17,022 — 17,022 Forward currency contracts # 3,543 3,238 — 8,817 1,317 — 4,567 754 7,143 — — 5,372 6,232 — 799 41,782 Written swap options # 3 — — 229 2 — 945 — 13,829 — 15,008 Written options # — 2,804 — 2,804 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(236,088) $— $— $20,000 $(58,786) $— $6,791 $— $— $— $6,329,000 $— $— $— $— Net amount $— $(4,081) $20,849 $30,303 $— $17,043 $(25,334) $(728) $80,654 $4,510 $— $(2,028) $(3,182) $(22,822) $(237) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Note 9 — New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 32 Putnam VT Absolute Return 500 Fund Putnam VT Absolute Return 500 Fund 33 Federal tax information (Unaudited) For the reporting period, a portion of the fund’s distribution represents a return of capital and is therefore not taxable to shareholders. The fund designated 9.28% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 34 Putnam VT Absolute Return 500 Fund About the Trustees Putnam VT Absolute Return 500 Fund 35 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2016, there were 114 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (
